On Application for Rehearing.
(May 9, 1904.)
Whether the plaintiffs are authorized at this time to adopt an ordinance imposing a retail liquor license for the unexpired term of *533the year 1904 has not been presented as an issue in this ease, and has not been, and cannot well be, decided upon the pleadings in the record. If there be no legal impediment, and the plaintiffs impose such license, then, in order that it may bear equally upon all persons engaged in the retail liquor business, the amounts which the defendants, or either of them, have paid, or which they, or either of them, may pay, under the judgment herein rendered, should be credited on the licenses that may be demanded of them respectively.
Rehearing refused.